DETAILED ACTION
This is a non-final Office action in response to the remarks filed 12/02/2020 and the RCE filed 12/11/2020.

Status of Claims
Claims 1-6, 9-12, and 14-19 are pending;
Claims 1, 2, 4, 5, 11, and 14-17 are currently amended; claim 3 was previously presented; claims 6, 9, 10, 12, 18, and 19 are original; claims 7, 8, and 13 have been cancelled;
Claims 1-6, 9-12, and 14-19 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 12/02/2020 has been entered.

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new grounds of rejection set forth below in the current Office action.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1, line 3, the applicant is advised to amend "a second magnet separated by a distance" to --a second magnet, wherein the first and second magnets are separated by a distance--.
Claim 1, lines 5 and 6, the applicant is advised to amend "opposite a first magnet second end" to --and a first magnet second end opposite the first magnet first end--.
Claim 1, lines 6 and 7, the applicant is advised to amend "opposite a second magnet second end" to --and a second magnet second end opposite the second magnet first end--.
Claim 11, line 9, the applicant is advised to amend "opposite a first magnet second end" to --and a first magnet second end opposite the first magnet first end--.
Claim 11, line 10, the applicant is advised to amend "opposite a second end" to --and a second magnet second end opposite the second magnet first end--.
Claim 11, line 14, "so" appears to be --so that--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 12, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, there is insufficient antecedent basis for the limitation "the plurality of magnets" (lines 15 and 16) in the claim.  Also, it is not clear as to how the "plurality of magnets" in lines 15 and 16 are related to the "first magnet" in line 5 and the "second magnet" in line 5.  For example, do the "plurality of magnets" in lines 15 and 16 include the "first magnet" in line 5 and the "second magnet" in line 5?  Or does the "apparatus" of claim 11 comprise at least four magnets including the "first magnet" in line 5, the "second magnet" in line 5, and the "plurality of magnets" in lines 15 and 16?  For the purpose of examination, the Examiner considers the limitation "the plurality of magnets" in lines 15 and 16 to be --the first and second magnets--.  Appropriate correction is required.
Claims 12 and 14-19 are rejected as being dependent from claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wedemeyer (US 2005/0168218 A1) in view of Munz et al.        (US 7,777,482 B2), hereinafter Munz.
Regarding claim 1, Wedemeyer discloses an apparatus (1, fig 1), comprising: a sensor housing (2, fig 1); a first magnet (4, fig 1) and a second magnet (5, fig 1) separated by a distance (see Figure 4), wherein the first and second magnets extend parallel to one another (see Figure 4), wherein the first and second magnets are disposed in the sensor housing (see Figure 1, see paragraph 0018, lines 1-4), wherein the first magnet has a first magnet first end (N, fig 4) opposite a first magnet second end (S, fig 4), wherein the second magnet has a second magnet first end (N, fig 4) opposite a second magnet second end (S, fig 4), and wherein the first magnet first end and the second magnet first end have same magnetic polarities (N, fig 4); a magnetic field 

[AltContent: connector][AltContent: textbox (S – Second Magnet Second End)][AltContent: textbox (S – First Magnet Second End)][AltContent: connector]
    PNG
    media_image1.png
    386
    526
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: textbox (N – First Magnet First End)][AltContent: connector]


[AltContent: textbox (N – Second Magnet First End)]




Wedemeyer does not disclose the apparatus, wherein the first magnet first end and the second magnet first end have opposite magnetic polarities, wherein the sensor element is operable to cause a magnetic field between the first and second magnets to substantially bypass the magnetic field sensor so that no magnetic field is detected by the magnetic field sensor.
Munz teaches various exemplary conventional embodiments of two-magnet systems (see Figures 3a-3c and 5), one of which (i.e., the two-magnet system in Figure 3b) includes two magnets (300, 301, fig 3b) and a magnetic field sensor (col 4, line 41-43), wherein the arrangement of the two magnets and the magnetic field sensor (see 


[AltContent: textbox (N – Second Magnet Second End)][AltContent: textbox (54a – Magnetic Field Sensor)][AltContent: textbox (S – First Magnet First End)][AltContent: connector][AltContent: textbox (N – First Magnet Second End)][AltContent: connector]
    PNG
    media_image2.png
    289
    554
    media_image2.png
    Greyscale
[AltContent: connector][AltContent: textbox (S – Second Magnet First End)][AltContent: connector][AltContent: connector]






In re Japikse, 86 USPQ 70.
Wedemeyer, as modified by Munz as discussed above, does not explicitly teach the limitations "wherein the sensor element is operable to cause a magnetic field between the first and second magnets to substantially bypass the magnetic field sensor so that no magnetic field is detected by the magnetic field sensor" (claim 1, lines 12-15).  However, given the configuration taught by the combination of Wedemeyer and Munz, one of ordinary skill in the art would understand that the magnetic flux of the magnetic field (Munz: 53, fig 5) generated by the first and second magnets (Wedemeyer: 4, 5, fig 4, as modified by, Munz: 50, 51, fig 5) would flow into the sensor element (Wedemeyer: 15, fig 5) as the sensor element approaches the first and second magnets.  This kind of behavior of the magnetic flux would be expected and have been known in the art, e.g., see Barolak et al. (US 7,595,636 B2) and Suzuki et al. (US 5,703,733) in the prior art of Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).  The amount of magnetic flux of the magnetic field (Munz: 53, fig 5) bypassing the magnetic field sensor (Wedemeyer: 3, fig 5) varies with the relative spacing among the first and second magnets (Wedemeyer: 4, 5, fig 4, as modified by, Munz: 50, 51, fig 5), the magnetic field sensor (Wedemeyer: 3, fig 5), and the sensor element (Wedemeyer: 15, fig 5). Munz also expressly teaches that "the magnetic field shape and strength can be adjusted to one another, for example, by way of spacing and position" (Munz: col 4, lines 57-59) and "the magnet-sensor spacing is adjusted by separate installation to the optimum spacing, and immobilized" (Munz: col 5, lines 54 and 55).  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to optimize the spacing among the first and second magnets (Wedemeyer: 4, 5, fig 4, as modified by, Munz: 50, 51, fig 5), the magnetic field sensor (Wedemeyer: 3, fig 5), and the sensor element (Wedemeyer: 15, fig 5), such that the sensor element is operable to cause the magnetic field (Munz: 53, fig 5) between the first and second magnets to substantially bypass the magnetic field sensor so that no magnetic field is detected by the magnetic field sensor, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Therefore, it would have been obvious to combine Wedemeyer and Munz to obtain the invention as specified in claim 1.
Accordingly, Wedemeyer, as modified by Munz with respect to claim 1, teaches an apparatus (Wedemeyer: 1, fig 1), comprising: a sensor housing (Wedemeyer: 2, fig 1); a first magnet (Wedemeyer: 4, fig 1, as modified by, Munz: 50, fig 5, to obtain a flipped position) and a second magnet (Wedemeyer: 5, fig 1) separated by a distance (Wedemeyer: see Figure 4; Munz: see Figure 5), wherein the first and second magnets extend parallel to one another (Wedemeyer: see Figure 4; Munz: see Figure 5), wherein the first and second magnets are disposed in the sensor housing (Wedemeyer: see Figure 1, see paragraph 0018, lines 1-4), wherein the first magnet has a first magnet first end (Wedemeyer: N, fig 4, as modified by, Munz: S, fig 5) opposite a first magnet second end (Wedemeyer: S, fig 4, as modified by, Munz: N, fig 5), wherein the second magnet has a second magnet first end (Wedemeyer: N, fig 4) opposite a second magnet second end (Wedemeyer: S, fig 4), and wherein the first magnet first end and the second magnet first end have opposite magnetic polarities (Wedemeyer: S, N, fig 4, as modified by, Munz: S, N, fig 5); a magnetic field sensor (Wedemeyer: 3, fig 4) disposed between the first and second magnets (Wedemeyer: see Figure 4; Munz: see Figure 5); and a sensor element (Wedemeyer: 15, fig 4) positioned in a vicinity of the sensor housing (Wedemeyer: see Figure 4), the sensor element oriented perpendicular to the first and second magnets (Wedemeyer: see Figure 4) so the first magnet first end and the second magnet first end are positioned adjacent the sensor element (Wedemeyer: see Figure 4; Munz: see Figure 5), wherein the sensor element is operable to cause a magnetic field between the first and second magnets to substantially bypass the magnetic field sensor so that no magnetic field is detected by the magnetic field sensor (Wedemeyer: see Figure 4; Munz: see Figure 5; In re Boesch, see detailed discussions with respect to claim 1 above).
Regarding claim 2, wherein the sensor element is made of a ferromagnetic material (Wedemeyer: paragraph 0021, line 1).
Regarding claim 3, Wedemeyer, as modified by Munz with respect to claim 1, does not teach the apparatus, wherein the ferromagnetic material is a material including at least one of iron, nickel, and cobalt.  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to have the ferromagnetic material of the sensor element (Wedemeyer: 15, fig 4, paragraph 0021, line 1) include at least one of iron, nickel, and cobalt, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, it would have been obvious to modify the combination of Wedemeyer and Munz to obtain the invention as specified in claim 3.
Regarding claim 4, wherein the sensor element has a length as least as great as the distance between the first and second magnets (Wedemeyer: see Figure 4; Munz: see Figure 5).
Regarding claim 5, wherein the length of the sensor element is greater than the distance between the first and second magnets (Wedemeyer: see Figure 4; Munz: see Figure 5).
Regarding claim 9, wherein the magnetic field sensor is a magnet effect sensor (Wedemeyer: paragraph 0018, line 2).
Regarding claim 10, wherein the magnet effect sensor is a Hall-effect sensor, Anisotropic Magneto-Resistive sensor, Giant magnetoresistance sensor, or Tunnel magnetoresistance sensor (Wedemeyer: paragraph 0018, line 2).

Claims 6, 11, 12, and 14-19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Wedemeyer (US 2005/0168218 A1) in view of Munz et al. (US 7,777,482 B2), hereinafter Munz, and Freeman (US 7,193,412 B2).
Regarding claim 6, Wedemeyer, as modified by Munz with respect to claim 1, teaches the apparatus, wherein the apparatus is used in transport systems (Wedemeyer: paragraph 0001, lines 1-4).
Wedemeyer, as modified by Munz with respect to claim 1, does not teach the apparatus, wherein the sensor housing is disposed on a movable seat rail associated with a vehicular seat and the sensor element is disposed on a fixed seat rail engaged with the movable seat rail.
Freeman teaches an apparatus (100, fig 1), comprising: a sensor housing (106, fig 1); and a sensor element (102, fig 1); wherein the sensor housing is disposed on a movable seat rail associated with a vehicular seat (col 2, lines 62-65) and the sensor element is disposed on a fixed seat rail engaged with the movable seat rail (col 2, lines 62-65), or vice versa (col 2, lines 62-65).

    PNG
    media_image3.png
    368
    591
    media_image3.png
    Greyscale








or vice versa (Freeman: col 2, lines 62-65), as taught by Freeman.  The motivation would have been to allow the determination of the position of the occupant based on the relative position of the movable seat rail and the fixed seat rail for safety purposes.  Therefore, it would have been obvious to combine Wedemeyer, Munz, and Freeman to obtain the invention as specified in claim 6.
Regarding claim 11, Wedemeyer, as modified by Munz and Freeman (see above discussions with respect to claims 1 and 6), teaches an apparatus (Wedemeyer: 1, fig 1, and, Freeman: col 2, lines 62-65), comprising: a fixed rail (Freeman: col 2, lines 62-65); a movable rail (Freeman: col 2, lines 62-65) engaged to the fixed rail, the movable rail movable relative to the fixed rail (Freeman: col 2, lines 62-65); a sensor housing (Wedemeyer: 2, fig 1) including a first magnet (Wedemeyer: 4, fig 1, as modified by, Munz: 50, fig 5, to obtain a flipped position), a second magnet (Wedemeyer: 5, fig 1), and a magnetic field sensor (Wedemeyer: 3, fig 4), the sensor housing coupled to a first one of the fixed rail and the movable rail (Freeman: col 2, lines 62-65), wherein the first and second magnets are separated by a distance (Wedemeyer: see Figure 4; Munz: see Figure 5), wherein the first and second magnets extend parallel to one another (Wedemeyer: see Figure 4; Munz: see Figure 5), wherein In re Boesch, see detailed discussions with respect to claim 1 above).
Regarding claim 12, wherein the movable rail is coupled to a vehicular seat (Freeman: col 2, lines 62-65).
Regarding clam 14, wherein the ferromagnetic plate is coupled to the fixed rail (Freeman: col 2, lines 62-65) and the sensor housing is coupled to the movable rail (Freeman: col 2, lines 62-65).
Regarding claim 15, wherein the ferromagnetic plate is coupled to the movable rail (Freeman: col 2, lines 62-65) and the sensor housing is coupled to the fixed rail (Freeman: col 2, lines 62-65).
Regarding claim 16, wherein the magnetic field sensor is positioned between the first and second magnets (Wedemeyer: see Figure 4; Munz: see Figure 5).
Regarding claim 17, wherein the magnetic field sensor is disposed between the first and second magnets within the sensor housing (Wedemeyer: see Figures 1 and 4, see paragraph 0018, lines 1-4; Munz: see Figure 5).
Regarding claim 18, wherein the magnetic field sensor is a magnet effect sensor (Wedemeyer: paragraph 0018, line 2).
Regarding claim 19, wherein the magnet effect sensor is a Hall-effect sensor, Anisotropic Magneto-Resistive sensor, Giant magnetoresistance sensor, or Tunnel magnetoresistance sensor (Wedemeyer: paragraph 0018, line 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various sensor systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631